Hirschberg, P. J.:
The appellant's were engaged in delivering coal on the evening of October 8, 1900, at a building on the northwest corner'of Broadway and Chambers street in the borough of Manhattan. In male-, ing the delivery, their driver had backed a walgon to the curb on the north side of Chambers street, some distance west of the Broadway. line, and had taken the cover from a. coal hole in the sidewalk, through which hole the delivery, was made. The plaintiff was injured by falling into the hole, and his recovery is for damages thereby sustained'. While the main question of negligence was sharply contested, the jury, adopting the plaintiff’s theory or version of the occurrence, vras clearly justified in rendering the verdict.
On the plaintiff’s showing, it would seem that shortly before the accident all the coal had been dumped from the cart through the .coal hole, but the hole whs still left uncovered and unguarded. There was no light in the vicinity which, would serve to indicate" the existence and location of the hole to a pedestrian.. The night was dark, drizzly and rainy, with wind blowing- from the eastward. The plaintiff was walking easterly, with an umbrella over 1ns head 'slightly tilted tti the front. There was. no coal loose around the opening or anything else calculated to warn the plaintiff of Iris peril. An ordinance of the city required the opening in the sidewalk, while 'the covering was removed, to. be* inclosed' with a strong box, or curb at least twelve inches, high, and it was undisputed that no such protection, had been afforded at the time in question. The appellant’s driver appears at the time of the accident to'have been sitting on the curb a few feet west of the cart. In the circumstance's stated it is quite apparent that the appellants were guilty <pf *423negligence while the plaintifE could well be held to have been entirely free from blame.
In a somewhat similar case, that of Jennings v. Van Schaick (108 N. Y. 530), the court said (p. 531) : “ The plaintifE fell into an open coal-hole left uncovered and unguarded in a crowded city street. She had a right to assume the safety of the sidewalk, and so was not called upon to give attention to her stepsx until in some manner warned of danger. Undoubtedly she knew that vaglts and coal-chutes were common under and adjoining the sidewalks and that through the ordinary openings coal Was - deposited in such vaults. But she had a right to assume that they were securely covered or if left open were guarded by some one to give warning, or by the crib or box prescribed by the' city ordinance. Eeither protection was provided in the present case.” And, at page 533 : “ If the opening is left unguarded it becomes at once a trap and. a nuisance. Eo consent to leave it open and unprotected can be possibly claimed; and s,o the act is a positive wrong onx the part of the person or individual leaving it open and without warning to the public, either by some one guarding it or by a box or crib placed over it as required by the city ordinance.”
In Davenport v. Ruckman (37 N. Y. 568) the court said (p. 573) i “ The streets and sidewalks are for the benefit of all conditions of péople, and all have the 'right in using them to assume that they are’in good condition and to regulate their conduct upon that assumption. A person may walk or drive in the darkness of the night, relying upon the belief that the corporation has performed its duty and that the street or the walk is in a safe condition. He walks by a faith justified by law, and if his faith is unfounded and -lie sufEers an injury, the party in fault must respond in damages.” .
The judgment and order should be affirmed.
Present — Hirschberg, P. J., Jenks, Hooker, Rich and Miller, JJ.
Judgment and order unanimously affirmed, with costs.